Dismissed and Memorandum Opinion filed August 27,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00709-CV
____________
 
SHIPCARE INTERNATIONAL, INC., Appellant
 
V.
 
KELLER KRASH KUSHIONS, INC. d/b/a CONTRACTORS
BARRICADE SERVICE and RALPH W. KELLER, III, Appellees
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-56929
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 13, 2009.  On
August 20, 2009, appellant filed a motion to dismiss the appeal because the
case has settled.   See Tex. R.
App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.